ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of possession of a controlled substance, § 195.202, RSMo Supp.1992. He was sentenced by the court as a prior and persistent, class X, minimum term offender and a prior and persistent drug offender. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. A written opinion would have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b); Rule 84.16(b).